Citation Nr: 1509203	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1971 to January 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a January 2014 Board decision, the Board remanded the case for further evidentiary development.  The case is back before the Board for further appellate proceedings.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in April 2014.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

Bilateral sensorineural hearing loss was not shown in service or within the initial post-separation year, and has not been attributed to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in January 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain an addendum opinion from the May 2011 VA examiner, or a qualified medical professional, to determine whether the Veteran's current hearing loss is related to his in-service noise exposure.  In January 2014, the AOJ obtained an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  The AOJ readjudicated the Veteran's claim for entitlement to service connection for bilateral hearing loss in a February 2014 supplemental statement of the case (SSOC).  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2010.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

VA examinations were obtained in May 2011 and January 2013.  The VA examinations included opinions which discussed the etiology of the Veteran's bilateral hearing loss disability.  As discussed above, a VA addendum medical opinion was obtained in January 2014.  The January 2014 addendum opinion was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.




III. Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss, to the extent that it has been shown by the evidence as being disabling, may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


IV.  Factual Background and Analysis

The Veteran contends that he has bilateral hearing loss related to his significant noise exposure during service.  VA has conceded that the Veteran was indeed exposed to significant noise during service.  Thus, the main question before the Board is whether the Veteran's bilateral hearing loss is attributable to an event, injury, or disease incurred during active duty.

A review of the service treatment records showed a threshold shift in the ears between enlistment and discharge.  The Veteran was not treated for hearing-related complaints during service, and his hearing was evaluated as normal at separation.

The Veteran's post-service VA treatment records did not show a diagnosis of hearing loss.

The Veteran was afforded a VA examination in May 2011.  He reported that during service, he was exposed to small arms fire, mine explosions, grenade explosions, and the sound of both fixed wing and rotary aircraft.  He claimed only limited recreational and occupational noise exposure.  Following audiological testing, the examiner diagnosed the Veteran with normal to mild bilateral sensorineural hearing loss.  He found that the Veteran's bilateral hearing loss was less likely as not caused by or a result of in-service noise exposure because both the entrance and discharge audiograms were within normal limits.

The Veteran was afforded another VA examination in January 2013.  Following audiological testing, the examiner diagnosed sensorineural hearing loss only in the frequency range of 6000 Hz or higher.  He found that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner explained that the Veteran's discharge examination documented hearing well within the normal range bilaterally.  He noted that these results were also consistent with the entrance data.  The examiner further noted that there was no significant threshold shift in service.  He explained that the Veteran's military occupational specialty likely exposed him to high risk noise, but the service treatment records did not indicate this had a negative impact on hearing.  The examiner noted that the Veteran's service treatment records were negative for complaints of or treatment for hearing loss, and the discharge examination did not list hearing loss as a concern.  The examiner further noted that the current audiogram, taken 37 years after the Veteran's discharge from service, indicated the Veteran sill had near normal hearing bilaterally.

Pursuant to the Board's January 2014 remand, the AOJ obtained an addendum medical opinion in January 2014.  In the addendum opinion, the VA examiner noted that the Veteran had normal auditory thresholds at separation.  He also found that a standard threshold shift did not occur for either ear when comparing entrance and separation evaluations. In reaching this conclusion, the examiner cited to medical treatise evidence from the Institute of Medicine finding that there was insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.  The examiner explained that hearing loss should occur at the time of exposure, and not years after military noise exposure.  He indicated that the available anatomical and physiologic evidence suggests that delayed post-exposure noise-induced hearing loss is not likely.  The examiner found that if hearing was normal on discharge and there was no permanent significant threshold shift greater than normal progression and test re-test variability during military service, then there was no basis on which to conclude that a current hearing loss was causally related to military service, including noise exposure.

There are no additional private or VA treatment records showing treatment for hearing problems, nor have any clinicians attributed the Veteran's claimed bilateral hearing loss to his noise exposure in service.

As an initial matter, although there is inconsistent evidence of record, the May 2011 speech discrimination scores are sufficient to resolve doubt in favor of the Veteran and conclude that he has a bilateral ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2014).

Therefore, the question to be decided in the present appeal is whether such bilateral hearing loss is associated with the Veteran's active duty.  The Board does not dispute that the Veteran likely experienced acoustic trauma during service.

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.  

Initially, the Board notes that there is a remarkable lack of evidence of bilateral hearing loss pathology during service and for many years following separation.  Notably, the earliest clinical evidence of record showing bilateral hearing loss is in 2011, approximately 35 years after service.  The service treatment records are negative for hearing loss complaints.  Because bilateral sensorineural hearing loss was not shown to a compensable degree within one year of separation, presumptive service connection for a chronic disease is not warranted.

The grant of service connection, therefore, requires competent evidence relating the diagnosis of bilateral hearing loss to the Veteran's service.  Although the evidence record shows bilateral hearing loss, it does not contain reliable medical evidence which relates the claimed disability to any event, injury, or disease in service.  In fact, all opinions find that the Veteran's current bilateral hearing loss is unrelated to service.  

The Board finds the January 2014 audiologist's addendum opinion to be of significant probative value.  The January 2014 examiner discussed the pertinent evidence, noting that the enlistment and separation examinations showed normal bilateral hearing (for VA purposes) with no significant threshold shift.  In essence, the examiner was unable to link the Veteran's bilateral hearing loss disability to his active duty service.  The Board finds the January 2014 examiner's opinion to be highly probative regarding the etiology of the Veteran's bilateral hearing loss.  Equally, the January 2014 VA examiner based his addendum opinion on review of the claims file with specific reference to evidence contained in the claims file, prior examinations of the Veteran, and relevant medical literature.  There is no indication that the January 2014 VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the January 2014 VA examiner's conclusion that the Veteran's bilateral hearing loss was less likely than not related to his service to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In other words, the Board has considered whether any reported continuity of symptomatology of bilateral hearing loss dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the currently claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  

In this regard, to the extent the Veteran has asserted a continuity of symptomatology since service, the evidence shows that the Veteran did not complain of hearing problems until 2011, approximately 37 years after discharge from service.  In other words, even taking into account the Veteran's assertions, the Board ultimately finds the most probative evidence of record regarding the etiology of his bilateral hearing loss to be the opinions of the competent VA healthcare provider.  As noted, the VA examiner considered the Veteran's assertions regarding the onset of his complaints, but also considered the nature and severity of his current bilateral hearing loss as demonstrated on audiometric testing.  In summary, the Board finds that the negative record at service discharge and in the years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


